DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 5/4/2021 has been entered and thus claims 1-2 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
	The amendment of claims 1, 5, 12 and 20 overcomes the previous 112(b) rejection, therefore the 112(b) rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a semiconductor device wherein “each of the plurality of landing pads includes an extending axis parallel to a top surface of the substrate, wherein an angle between the extending axes of two adjacent landing pads in each of the plurality of active regions is less than 180 degree” in combination with the rest of the limitations as recited in claim 1; and  	a method for fabricating a semiconductor device comprising “forming a plurality of landing pads positioned above the substrate in each of the plurality of active regions, wherein each of the plurality of landing pads includes an extending axis parallel to a top surface of the substrate, wherein an angle between the extending axes of two adjacent landing pads in each of the plurality of active regions is less than 180 degrees” in combination with the rest of the limitations as recited in claim 12. 	Claims 2-11 and 13-20 are also allowed for further limiting and depending upon allowed claims 1 and 12.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892